DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 12/2/2021. 
3.	Applicant's remarks, filed on 12/2/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended.

Allowable Subject Matter
4.1.	Claims 1-7, 9-17, 19-20 are allowed.
4.2.	a).	US Patent Application No. 20140279929 to Gupta et al discloses a database system may include a database service and a separate distributed storage service. The database service (or a database engine head node thereof) may be responsible for query parsing, optimization, and execution, transactionality, and consistency, while the storage service may be responsible for generating data pages from redo log records and for durability of those data pages. For example, in response to a write request directed to a particular data page, the database engine head node may generate a redo log record and send it, but not the data page, to a storage service node. The storage service node may store the redo log record and return a write acknowledgement to the database service prior to applying the redo log record. The server node may apply the redo log record and other redo log records to a previously stored version of the data page to create a current version.



c).	 US Patent Application No. 20120117075 to Gokulakannan et al discloses a server architecture performs concurrent information processing in a server system on a multi-core processor environment. The architecture supports simultaneous processing requests comprising multiple classes of queries and/or executing transactions in an application server and/or database server. Requests, which are made in an asynchronous manner, are structured with hash values to enable similar requests to be grouped together. The similar requests are grouped into a group session. All of the requests in the group session are executed at the same time. Accordingly, similar database inserts can be grouped and executed as a single request. The architecture minimizes thread-switching overhead by exploiting inherent parallelism in the inflowing requests. The threads and requests are de-coupled and hence any lock request only makes the execution threads take up another request instead of waiting until the lock is acquired. As such, the threads never go into sleep/wait mode and system resources are utilized more efficiently.


Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 11 recite similar subject matter. Consequently, independent claims 11 are also allowable over the prior arts of record.
Claims 2-7, 9-10, 12-17, 19-20 are directly or indirectly dependent upon claims 1 and 11 therefore, they are also allowable over the prior arts of record.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497